Case 2:14-cv-01020-NFA-RSP Document 109 Filed 10/26/20 Page 1 of 12 PageID #: 3408



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          MARSHALL DIVISION

   NATIONAL OILWELL DHT, L.P.,                          §
           Plaintiff,                                   §
                                                        §
   v.                                                   §     CIVIL ACTION NO. 2-14-1020
                                                        §
   AMEGA WEST SERVICES, LLC,                            §
          Defendant.                                    §

                                               MEMORANDUM AND ORDER

              This patent case is before the Court on the Motion for Reconsideration or

   Clarification of Partial Summary Judgment of Non-Infringement (“Motion for

   Reconsideration”) [Doc. # 99] filed by Plaintiff National Oilwell DHT, L.P. (“NOV”)

   seeking reconsideration of the Court’s Memorandum and Order [Doc. # 96] entered

   April 16, 2020. Specifically, NOV seeks reconsideration of the Court’s entry of

   summary judgment on non-infringement as to Claims 11 and 13 of U.S. Patent No.

   6,279,670 (“the ’670 Patent”) and Claims 2 and 5 of U.S. Patent No. 6,508,317 (“the

   ’317 Patent”). Defendant Amega West Services, LLC (“Amega”) filed an Opposition

   [Doc. # 101], NOV filed a Reply [Doc. # 102], and Amega filed a Sur-Reply [Doc.

   # 103]. At the Court’s request, NOV filed a Supplemental Brief [Doc. # 105], Amega

   filed a Response [Doc. # 106], NOV filed a Reply [Doc. # 107], and Amega filed a

   Sur-Reply [Doc. # 108].


   P:\ORDERS\1-EDTX\1020MR.wpd   201023.1625
Case 2:14-cv-01020-NFA-RSP Document 109 Filed 10/26/20 Page 2 of 12 PageID #: 3409



              The Court has carefully reviewed the full record, including the parties’ briefing

   on Amega’s prior Motion for Partial Summary Judgment [Doc. # 79]. Based on that

   review, and the application of relevant legal authorities, the Court denies the Motion

   for Reconsideration as to literal infringement, but explains the basis for its summary

   judgment ruling more fully herein. The Court grants the Motion for Reconsideration

   as to the doctrine of equivalents only to the extent explained below.

   I.         BACKGROUND

              NOV is the owner of the ’670 Patent and the ’317 Patent (“the Patents-in-Suit”),

   which cover a vibration tool referred to as a “downhole flow pulsing apparatus.” See

   ’670 Patent, Abstract; ’317 Patent, Abstract. Vibration tools are used in drilling

   operations to create vibratory forces to reduce friction as a drill string is moved within

   a bore and/or to vary the downward force exerted on a drill bit.

              The ’670 Patent and the ’317 Patent disclose vibration tools that use “a drive

   system that includes a positive displacement motor (sometimes referred to as a

   ‘PDM’) to drive a specially constructed valve assembly that is tailored for use with

   a PDM.” Plaintiff’s Written Tutorial [Doc. # 41], p. 4. “[B]ecause the speed of a

   PDM is proportional to the rate of flow of fluid through the PDM, the frequency of

   the vibrations produced by the tool of the [Patents-in-Suit] can be controlled by

   varying the rate of fluid flow through the tool.” Id. at 5.


   P:\ORDERS\1-EDTX\1020MR.wpd   201023.1625      2
Case 2:14-cv-01020-NFA-RSP Document 109 Filed 10/26/20 Page 3 of 12 PageID #: 3410



              The two Patents-in-Suit describe a PDM rotor coupled to a rotating valve plate,

   which interacts with a stationary plate. Id. at 6. Each plate contains an opening

   through which fluid can pass. See id. As the rotating plate moves relative to the

   stationary plate, the overlap between the openings of the two plates will vary the flow

   of fluid through the valve. See id. The variations in fluid flow through the

   overlapping openings of the valve produce varying drilling fluid pressures that can be

   used to create the desired vibrations. See id.

              NOV filed this lawsuit, alleging that Amega is infringing the Patents-in-Suit

   through its AmegaVIBE friction reduction drilling tools (collectively referred to

   herein as “AmegaVIBE”). In its summary judgment briefing, NOV distinguished the

   AmegaVIBE devices “produced in 2017 and beyond” from “pre-2017” devices. In

   its Supplemental Brief, NOV describes four different versions of the AmegaVIBE,

   although Amega argues that the “Original Design” and the “First Modified Pre-2017

   Design” have the same valve members. The “Second Modified Pre-2017 Design”

   described in NOV’s Supplemental Brief is the same as the First Modified Pre-2017

   Design, but with larger openings in the stationary valve member. The “Post-2017

   Design” was similar to the Second Modified Pre-2017 Design, with the addition of an

   extending ridge at the top of the stationary valve member.




   P:\ORDERS\1-EDTX\1020MR.wpd   201023.1625     3
Case 2:14-cv-01020-NFA-RSP Document 109 Filed 10/26/20 Page 4 of 12 PageID #: 3411



              Following a hearing pursuant to Markman v. Westview Instruments, Inc., 517

   U.S. 370 (1996) (“Markman hearing”), the Court issued its Memorandum and Order

   on Claim Construction (“Markman Ruling”) [Doc. # 66]. The Court construed the

   claim term “open axial drilling fluid flow port,” found in Claims 11 and 13 of the ’670

   Patent and Claims 1 and 5 of the ’317 Patent, to mean “a bore extending along a

   longitudinal axis of the valve through which drilling fluid can pass and that is always

   at least partially open.” See Markman Ruling, p. 13.

              Following discovery, Amega filed its Motion for Partial Summary Judgment

   of Non-Infringement as to the ’670 Patent and the ’317 Patent. The Court held that

   Amega’s accused devices do not literally infringe the ’317 Patent or Claims 11 or 13

   of the ’670 Patent because the Amega devices do not include an “open axial drilling

   fluid flow port.” See Memorandum and Order [Doc. # 96], pp. 11-12. The Court held

   also that NOV was estopped to argue, under the doctrine of equivalents, that a port

   that alternatively opens and closes is the equivalent of an “open axial drilling fluid

   flow port.” See id. at 15-16.

              NOV filed a Motion for Reconsideration challenging the Court’s summary

   judgment ruling of no literal infringement and that NOV is estopped to assert

   infringement under the doctrine of equivalents. NOV does not seek reconsideration

   of the Court’s summary judgment ruling that there is no literal infringement by the


   P:\ORDERS\1-EDTX\1020MR.wpd   201023.1625   4
Case 2:14-cv-01020-NFA-RSP Document 109 Filed 10/26/20 Page 5 of 12 PageID #: 3412



   Original Design of the AmegaVIBE, or that NOV is estopped to argue that the

   Original Design AmegaVIBE infringes under the doctrine of equivalents. See

   Supplemental Brief [Doc. # 105], p. 4. n. 3. The Motion for Reconsideration has been

   fully briefed and is now ripe for decision.

   II.        STANDARD FOR MOTION FOR RECONSIDERATION

              NOV seeks reconsideration of an interlocutory summary judgment ruling on

   some, but not all, claims asserted in this case. Rule 54(b) of the Federal Rules of Civil

   Procedure allows a party to seek reconsideration of interlocutory orders and authorizes

   the district court to revise at any time an order or other decision that does not end the

   case. See Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017) (citing FED.

   R. CIV. P. 54(b)). “Under Rule 54(b), the trial court is free to reconsider and reverse

   its decision for any reason it deems sufficient, even in the absence of new evidence

   or an intervening change in or clarification of the substantive law.” Id. (internal

   quotation marks and citations omitted).

   III.       NO LITERAL INFRINGEMENT

              The ’317 Patent is a divisional of, and shares a common specification with, the

   ’670 Patent. Both patents relate to downhole drilling tools. Claim 11 of the ’670

   Patent covers a valve that:




   P:\ORDERS\1-EDTX\1020MR.wpd   201023.1625     5
Case 2:14-cv-01020-NFA-RSP Document 109 Filed 10/26/20 Page 6 of 12 PageID #: 3413



              includes first and second valve members each defining a respective axial
              flow opening and which openings are aligned to collectively define an
              open axial drilling fluid flow port through the valve.

   Similarly, Claim 13 of the ’670 Patent and Claim 1 and 5 of the ’317 Patent each

   cover a valve containing the following limitation:

              a valve located in the bore and including first and second valve members
              each defining a respective axial flow opening and which openings are
              aligned to collectively define an open axial drilling fluid flow port
              through the valve.

   The Claims require (1) that the first and second valve members each define “a

   respective axial flow opening,” and (2) that those respective openings are aligned “to

   collectively define an open axial drilling flow port.” The Court construed the claim

   term “open axial drilling fluid flow port” to mean “a bore extending along a

   longitudinal axis of the valve through which drilling fluid can pass and that is always

   at least partially open.” See Markman Ruling, p. 13. The Court did not construe the

   term “respective” in the Claim Construction ruling, but the parties have now briefed

   the issue. The Court construes the claim term “respective” to mean “belonging or

   relating to each of two or more things individually” and synonymous with “specific,”

   “particular,” and “corresponding.”

              Amega argued in its motion for summary judgment that the AmegaVIBE does

   not include the limitation of “a bore” that is “always at least partially open.” The

   Court agreed because the opening created by the alignment of “respective axial flow

   P:\ORDERS\1-EDTX\1020MR.wpd   201023.1625     6
Case 2:14-cv-01020-NFA-RSP Document 109 Filed 10/26/20 Page 7 of 12 PageID #: 3414



   openings” closed as the specific opening in the rotating valve member moved out of

   alignment with the respective opening in the stationary valve member. When the

   respective axial flow openings were no longer aligned, that “axial drilling flow port”

   closed.

              For clarification, the Court’s ruling on literal infringement was based on the

   limitation that there must be alignment between a single, specific opening in the

   rotating valve member and a single, specific opening in the stationary valve member

   that “collectively define an open axial drilling fluid flow port through the valve.” This

   open axial drilling fluid flow port through the valve, created by the alignment of the

   specific opening in the rotating valve member and the specific opening in the

   stationary valve member, must be always at least partially open. This limitation is

   illustrated by Figures 4 and 5 of the ’670 Patent, which show a single opening in the

   rotating valve member that aligns with a single, respective opening the stationary

   valve member to create a fluid flow port that is always at least partially open. See

   ’670 Patent, FIG 4 and FIG 5.

              There is always at least one open flow port through the valves in the

   AmegaVIBE devices, but those open flow ports are created by the alignment of

   different combinations of openings in the rotating valve member and the stationary

   valve member. Consequently, as stated in the original summary judgment ruling and


   P:\ORDERS\1-EDTX\1020MR.wpd   201023.1625     7
Case 2:14-cv-01020-NFA-RSP Document 109 Filed 10/26/20 Page 8 of 12 PageID #: 3415



   as clarified herein, there is no literal infringement. The Motion for Reconsideration

   on this issue is denied.

   IV.        ESTOPPEL AS TO DOCTRINE OF EQUIVALENTS ARGUMENT

              Amega argued that NOV is barred by the prosecution history from asserting its

   doctrine of equivalents position. When the patentee “originally claimed the subject

   matter alleged to infringe but then narrowed the claim in response to a rejection, he

   may not argue that the surrendered territory comprised unforeseen subject matter that

   should be deemed equivalent to the literal claims of the issued patent.” Festo Corp.

   v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 733-34 (2002); see also

   Conoco, Inc. v. Energy & Envtl. Int’l, L.C., 460 F.3d 1349, 1363 (Fed. Cir. 2006). For

   arguments made during patent prosecution to create an estoppel, “the prosecution

   history must evince a clear and unmistakable surrender of subject matter” and a

   patentee’s arguments and explanations to the patent examiner are not presumed to

   surrender an entire field of equivalents. See Conoco, 460 F.3d at 1364.

              Alan Martyn Eddison and Ronnie Hardle (collectively, “patentee”) are the

   named inventors and applicants for the ’670 Patent and the ’317 Patent. During the

   prosecution of the ’670 Patent, the patentee distinguished the pending claims from

   prior art U.S. Patent No. 2,780,438 (“Bielstein”). Specifically, in response to the

   Patent Examiner’s rejection of then-pending claim 14 of the ’670 Patent, the patentee


   P:\ORDERS\1-EDTX\1020MR.wpd   201023.1625    8
Case 2:14-cv-01020-NFA-RSP Document 109 Filed 10/26/20 Page 9 of 12 PageID #: 3416



   distinguished Bielstein as having an axial drilling fluid flow port that “is alternatively

   closed and opened.” Specifically, the patentee argued that the

              Examiner has not identified any feature of Bielstein which corresponds
              to the axial flow opening of the recited second valve member. In any
              event, claim 14 recites that the alignment of the Openings of the first and
              second valve members is varied to vary the open area of the flow port
              defined by the openings between a minimum open area and a maximum
              Open area. In contrast, the passageways 20 of the plate 19 of Bielstein
              are closed when rotated out of alignment with the ports 21 in the valve
              housing 18. Thus any axial drilling fluid flow port defined by the
              passageways 20 is alternatively closed and opened, and does not vary
              between a minimum open area and a maximum open area, as recited in
              claim 14.

   September 21, 2000 Response to Patent Examiner [Doc. # 44-1], p. 218 (emphasis

   added). The patentee later, in its application for the ’317 Patent, again argued that the

   flow ports in Bielstein “do not define an open axial drilling fluid port.”

              Based on this prosecution history, the Court held in its prior Memorandum and

   Order that NOV cannot now argue that a flow port which alternatively opens and

   closes is the equivalent of “an open axial drilling fluid flow port.” NOV has not

   presented any argument that persuades the Court to alter this ruling.

              The Court’s ruling on the doctrine of equivalents was limited, however, to the

   holding stated above. The Court did not, based on prosecution estoppel, intend to

   preclude NOV from asserting a different argument under the doctrine of equivalents

   if one is supported by the evidence and existing legal authorities. In its Reply, NOV


   P:\ORDERS\1-EDTX\1020MR.wpd   201023.1625      9
Case 2:14-cv-01020-NFA-RSP Document 109 Filed 10/26/20 Page 10 of 12 PageID #: 3417



   requested clarification of the Court’s literal infringement ruling because

   “understanding the specific grounds underlying the summary judgment of no literal

   infringement is critical in assessing whether prosecution history estoppel precludes

   resort to the doctrine of equivalents.” See Reply [Doc. # 102], p. 3. NOV noted that

   if the Court’s ruling of no literal infringement was based on the AmegaVIBE devices

   lacking an open axial drilling fluid flow port defined by the alignment of a single

   opening in the rotating valve member and a single respective opening in the stationary

   valve member, prosecutorial estoppel should not prevent NOV’s doctrine of

   equivalents argument. The Court agrees.

              The arguments made during the prosecution history to distinguish Bielstein did

   not clearly and unmistakably surrender NOV’s current argument that an open axial

   drilling fluid flow port created by the alignment of a specific opening in the stationary

   valve member with, at different times, one or more different openings in the rotating

   valve member is the equivalent of the patent limitation of an open axial drilling fluid

   flow port created by the alignment of a specific opening in the stationary valve

   member with a single, respective opening in the rotating valve member.1 NOV is not


   1
              Amega appears to argue in the Sur-Reply that NOV’s description of Bielstein as
              having a fluid flow port that alternatively closes and opens was incorrect and that,
              instead, there is always fluid flowing through the Bielstein valve. See Sur-Reply
              [Doc. # 108], pp. 3-5. Whether or not NOV’s description of Bielstein was correct,
              there is nothing in the prosecution history by which the patentee clearly surrendered
              the doctrine equivalents argument now asserted by NOV.
   P:\ORDERS\1-EDTX\1020MR.wpd   201023.1625       10
Case 2:14-cv-01020-NFA-RSP Document 109 Filed 10/26/20 Page 11 of 12 PageID #: 3418



   estopped to present this argument and, therefore, Amega is not entitled to summary

   judgment on NOV’s claim that the AmegaVIBE devices, other than the Original

   Design, infringe through the doctrine of equivalents. The Motion for Reconsideration

   is granted only to the extent that NOV is entitled to assert this now-refined doctrine

   of equivalents argument.

   V.         CONCLUSION AND ORDER

              As set forth in the Court’s Memorandum and Order [Doc. # 96], and as

   explained more fully herein, NOV has failed to present evidence that raises a genuine

   fact dispute regarding its argument that the AmegaVIBE contains an “open axial

   drilling fluid flow port” as that term has been construed by the Court.

              NOV is barred by the prosecution history from asserting that a port that

   alternatively opens and closes is the equivalent of “an open axial drilling fluid flow

   port” for purposes of patent infringement. NOV may, however, assert its current

   argument that the later version of the AmegaVIBE infringes under the doctrine of

   equivalents because the open axial drilling fluid flow port established by the

   alignment of a specific opening in the stationary valve member with, at different

   times, one or more different openings in the rotating valve member (NOV’s

   description of the later version of the AmegaVIBE) is the equivalent of an open axial

   drilling fluid flow port established by the alignment of a single specific opening in the



   P:\ORDERS\1-EDTX\1020MR.wpd   201023.1625   11
Case 2:14-cv-01020-NFA-RSP Document 109 Filed 10/26/20 Page 12 of 12 PageID #: 3419



   stationary valve member with a single specific opening the rotating valve member (the

   patented device).

              Based on the foregoing, it is hereby

              ORDERED that NOV’s Motion for Reconsideration [Doc. # 99] is DENIED

   as to NOV’s claims of literal infringement, and is GRANTED as to NOV’s claim that

   the later version of the AmegaVIBE device infringes under the doctrine of equivalents

   as explained above.

                                             26th day of October, 2020.
              SIGNED at Houston, Texas, this ____




                                                          NAN Y F. ATLAS
                                                 SENIOR UNI   STATES DISTRICT JUDGE




   P:\ORDERS\1-EDTX\1020MR.wpd   201023.1625    12
